ON SUGGESTION OF ERROR.
This case was affirmed on June 8, 1931, and reported in135 So. 192. A suggestion of error was filed in which it was insisted that the language used by the prosecuting attorney in his argument, viz., "Do you blame the defendant for coming on the witness stand and swearing a lie and committing perjury to save his life — I would do it myself," constitutes a statement of fact and was not a conclusion based upon facts, nor permissible as a deduction from facts.
The judges of Division B were divided in opinion upon the suggestion of error as to whether said statement constituted a statement of fact, or whether it constituted a *Page 504 
mere inference or conclusion of the prosecuting attorney. The former judgment was, thereupon, set aside and the case considered by the court en banc.
After full consideration of the case anew before the full court, upon all points, the court is of the opinion that the statement referred to was not a statement of fact, but a mere conclusion or inference drawn by the prosecuting attorney; and, while improper, as pointed out in the former opinion, did not constitute reversible error. The evidence was sufficient to sustain the conviction, and we find no reversible error in the record; and, for the reason set forth in the former opinion, the judgment of the court below is affirmed.
Affirmed.